ORDER
PER CURIAM.
Defendant appeals his convictions for first degree robbery, second degree assault, and armed criminal action. He also appeals the denial of his Rule 29.15 motion without an evidentiary hearing.
In his direct appeal, we find no error of law and affirm. We also believe no jurisprudential purpose would be served by a written opinion and dispose of it by summary order. Rule 30.25(b).
In the appeal of the denial of his Rule 29.15 motion, we find the findings of fact and conclusions of law of the motion court are not clearly erroneous. Rule 29.15(j); Rule 84.-16(b)(2). We further determine an opinion would have no precedential value and affirm by summary order. Rule 84.16(b). We have provided the parties with a memorandum for their use only.